Citation Nr: 1123956	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  03-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to an increased evaluation for glaucoma, currently rated as 10 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins,Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 1956, from June 1959 to September 1961, and from October 1961 to September 1978.  

This appeal arises from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the Veteran's claims for service connection for anemia and an increased rating for glaucoma in March 2008.  The claims were remanded to provide the Veteran with VA examinations, to obtain a medical opinion, and to ensure the Veteran was given proper notice or the applicable regulations.  VA examinations were conducted, and a medical opinion was obtained.  A July 2008 letter from the Appeals Management Center to the Veteran ensured he had knowledge of the applicable regulations.  The development ordered in the remand has been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's anemia is not proximately due to or caused by a service-connected disability.  

2.  Glaucoma has been manifested by concentric contraction of visual field to 60 degrees, but not to 45 degrees in each eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  The criteria for a 20 percent rating, but no higher, for glaucoma have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.84a, Diagnostic Codes 6013, 6080 (in effect prior to Dec. 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims in July 2002.  The RO in September 2002 and July 2008 informed the Veteran of how he could help with his claims, how VA could help him with his claims, what the evidence must show to support his claims, and how VA assigns disability ratings and effective dates.  

The Veteran was afforded VA examinations and a medical opinion was obtained.  This contemplated the evidence of record and offered a reasoned conclusion.  The medical records identified by the Veteran were obtained.  The Veteran has not identified any additional relevant evidence.  

No further notice to the Veteran or assistance with his claim is necessary.  



I. SERVICE CONNECTION FOR ANEMIA

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including primary anemia, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010).  

Factual Background.  There are no records of diagnosis or treatment for anemia in service.  The Veteran's April 1978 retirement examination did not include any diagnosis of anemia.  

August 2001 records indicate the Veteran had severe anemia and was to be hospitalized to rule out a gastrointestinal (GI) bleed .  Records from the Selma Regional Medical Center reveal the Veteran was hospitalized in August 2001, with severe anemia.  Severe anemia versus an occult bleed were the possible diagnoses.  The admitting physician noted the possibility of NSAID gastritis and a colon neoplasm.  In September 2001, chronic blood loss anemia and heme positive stools were listed as the basis for performing an esophagastroduodenoscopy with biopsy and colonoscopy.  

The Veteran was examined by VA in September 2009.  The date of onset of his anemia was recorded as 1993 when it was found on a routine blood test.  Mild normocytic normochromic anemia due to chronic gastrointestinal blood loss was diagnosed.  The VA physician stated that iron deficiency anemia was due to gastrointestinal blood loss.  The Veteran was positive for heme occult blood in his stools.  In the opinion of the VA physician the Veteran's anemia was not at least as likely as not caused by his diabetes mellitus or his residuals of thyroidectomy.  The reason was the blood loss in the stool.  The GI testing found gastritis and an antral polyp.  

The Veteran's representative submitted an article entitled "Diabetes and the Gastrointestinal Tract" from Clinical Diabetes, Vol. 18, No 4, Fall 2000.  The article states that patients reporting to diabetic clinics report significant GI symptoms.  Common complaints include dysphagia, early satiety, reflux, constipation, abdominal pain, nausea, vomiting and diarrhea.  The article also noted that one's risk of developing ulcers and ulcer like symptoms were not increased by diabetes.  

Analysis.  The Veteran does not contend his anemia began in service and there is no evidence of anemia for many years after service separation.  There is no diagnosis of primary anemia within one year of the Veteran's separation from the service.  There is no basis in the record for granting service connection for anemia on either a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

The Veteran filed his claim for anemia relying on his belief that his anemia was related to one of his service-connected disabilities.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2010.  There must be competent medical evidence that establishes a relationship between the current claimed condition, in this case the Veteran's anemia, and the service connected disability.  38 C.F.R. § 3.310(a)(2010); Libertine v. Brown, 9 Vet. App. 521 (1996).  

VA examination in September 2009 contains a current diagnosis of anemia.  To support the Veteran's claim there must be competent medical evidence linking the anemia to a service connected disorder.  

The only evidence of record which links the anemia to a service-connected disorder is the statement of the Veteran.  The Veteran has not offered any evidence showing he has any special education or training which would qualify him to diagnose anemia or attribute it to any disorder.  While the Veteran is competent to report his symptoms, a disorder such as anemia which requires blood tests to find low iron levels, is not the type of disorder which may be observed and described by a lay person.  The assertions of the Veteran that his anemia is related to his service-connected disabilities such as diabetes mellitus or residuals of a thyroidectomy is not competent evidence of a link between anemia and a service-connected disorder.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir.) the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence could be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson was reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supported a later diagnosis by a medical professional.  

In this case, the Veteran is not competent to identify anemia, there is no contemporaneous medical diagnosis attributing the anemia to any service-connected disorder, and there is no later diagnosis of anemia as a residual or complication of a service connected disability by a medical professional.  In Waters v. Shinseki, 601 F. 3d 1274 (2010) the Court noted that a mere conclusory generalized lay statement that a service related illness caused the claimant's current condition was insufficient to require the Secretary to provide an examination.  If is it not sufficient to trigger VA's duty to provide an examination it is clearly not sufficient to support a claim for service connection.  

Nevertheless, the Board requested a medical opinion.  The records were reviewed and the VA physician concluded it was unlikely the Veteran's anemia was related either to his diabetes mellitus or to his residuals of thyroidectomy.  Instead, the cause was attributed to internal bleeding.  

The Board carefully read the article submitted by the Veteran's representative.  It does not relate anemia to diabetes mellitus.  It discusses some GI symptoms, but does not discuss a GI bleed.  In fact, it clearly states that ulcers are not shown to occur in patients with diabetes more commonly than in the general population.  There is nothing in the article that directly links the GI bleed or the anemia to diabetes mellitus.  Medical textbooks, and articles may be too general in nature to provide, alone, the necessary evidence to link a current disability and a disease contracted during service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise must provide more than speculative, generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West. 11 Vet. App. 509, 514 (1998).  The article submitted by the representative does not provide statements specific to this claim, nor indeed, does it appear to support the claim in any way.   

In the absence of competent medical evidence linking the current anemia to a service connected disorder, service connection is not warranted.  


II.  INCREASED RATING GLAUCOMA

Relevant Laws and Regulations.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.


The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  As this claim was filed in July 2002 prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  

Simple primary noncongestive glaucoma is rated based on impairment of visual acuity or field loss.  At a minimum, a 10 percent rating is to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2001-2008).  

Ratings based on impairment of visual acuity are based on best corrected distance vision.  38 C.F.R. § 4.75 (2001-2008).  Under Impairment of Central Visual Acuity:  With vision in 1 eye of 20/70 and in the other eye of 20/50, a 20 percent rating is assigned.  With vision in one eye of 20/50 and in the other eye of 20/50 a 10 percent rating is assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2001-2008).  

The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision:

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.

The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  

According to Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Impairment of field of vision is evaluated pursuant to the criteria found at  38 C.F.R. § 4.84a, Diagnostic Code 6080(2001-2008): 

Concentric contraction of the visual field to 60 degrees but not to 45 degrees, results in a 20 percent evaluation if bilateral.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees results in a 30 percent bilateral evaluation.  

Factual Background.  A November 1982 rating decision granted service connection for glaucoma.  Service connection was granted for left eye glaucoma, as secondary to service connected diabetes mellitus.  A 10 percent rating was assigned based on diagnostic code 6013.  In July 2002, the Veteran submitted his claim for an increased rating for his glaucoma.  

The Board has reviewed the evidence in its entirety but has limited its recital of the evidence to those records dated within one year of the claim for increase.  38 C.F.R. § 3.400 (2010).  The Veteran has been followed by VA on a regular basis for ocular pressure checks, and measurement of his visual acuity and fields.  

July 2001 VA records indicate the Veteran had primary open-angle glaucoma (POAG) in each eye (OU).  His visual acuity was measured as 20/30-2 on the right and 20/25-2 on the left.  Visual field testing found no repeatable defects on the right and threshold improvement on the left.  

November 2001 VA treatment records include visual acuity of 20/40+1 on the right and 20/25-1 on the left.  Visual fields again found no repeatable defects on the right and threshold improvement on the left.  

In March 2002, his annual VA optometry follow up found visual acuity of 20/50+ in the right eye and 20/25- in the left eye.  The impression was the Veteran had POAG of both eyes, with no evidence of progression from photos.  

Testing at VA in June 2002 found a deepening defect in the visual field on the left and borderline glaucoma hemispheric testing (GHT) on the right.  

A VA examination of the eyes was conducted in November 2002 in conjunction with his claim for an increased rating.  Visual acuity was measured as corrected distance visual of 20/40+ in the right eye and 20/30 in the left eye.  Testing found no evidence of diplopia.  Humphrey testing for visual field defects resulted in a borderline diagnosis in the right eye.  The right was close to a normal eye.  In the left eye, there was an enlarged blind spot and the glaucoma hemispheric test (GHT) was abnormal.  Technically speaking the examiner concluded his vision had gotten worse, but he was unable to determine how significantly it had worsened as he had no records to compare with his findings.  

The Veteran was seen at VA in December 2002 with dissipating floaters.  His visual acuity was noted to be stable.  It was measured as 20/50+ in the right eye and 20/30+ in the left eye.  

In April 2003 the Veteran reported having floaters.  His visual acuity was 20/40-1 in the right eye and 20/30-2 in the left eye.  The impression was the Veteran had mild nonproliferative diabetic retinopathy in both eyes, POAG in both eyes, hypertensive retinopathy in both eyes, cataracts in both eyes, myopic astigmatism and presbyopia in both eyes.  

October 2003 VA records include measurement of visual acuity of 20/50+2 in the right eye and 20/25-2 in the left eye.  

January 2005 VA records indicate the Veteran had his cataracts removed in November and December 2004.  

In April 2005 VA optometry evaluation found his visual acuity was 20/30 in the right and left eye.  Visual fields of the right eye showed no progression of loss and the left eye showed some evidence of central progression of loss.  

VA optometry visit in June 2005 showed his visual acuity was 20/30 in the right eye and 20/40 in the left eye.  

In September 2005 the Veteran was seen for his annual VA optometry visit.  The Veteran complained of symptoms of dry eye.  He also had difficulty with his near vision in both eyes.  His visual acuity in the right eye was 20/25 and 20/50 in the left eye.  No results of visual field testing were recorded.  

January 2006 optometry evaluation found his visual fields showed no progression on the right and possible progression inferiorly of loss of field of vision in the left eye.  His visual acuity was 20/30 in the right eye and 20/25+ in the left eye.  

October 2006 VA optometry visit found a visual field defect in the left eye inferior to the nasal.  His visual acuity was not recorded.  

VA optometry evaluation in January 2007 revealed visual acuity of 20/20-2 in the right eye and 20/25+2 in the left eye.  Visual field testing found scattered defect in the superior temporal region in the right eye.  An inferior arcuate defect was seen in the left eye.  

February 2007 eye examination revealed his visual acuity was 20/20-2 in the right eye and 20/25+2 in the left eye.  Visual field testing found superior nasal step in the right eye and "? Inf nasal progression" in the left eye.  

May 2007 eye evaluation found his visual acuity was 20/25- in both eyes.  His visual field testing showed his right eye was stable and his left seemed to show decrease in the visual field.  

In June 2007 the Veteran's visual acuity was 20/20 in the right eye and 20/25+2 in the left eye.  Visual field on the left nasal step area seemed to be decreased.  The right eye visual field was stable.  

August 2007 VA optometry visit revealed visual acuity of 20/20 in the right eye and 20/25 in the left eye.  Visual field testing showed the right eye was stable and the left eye showed a paracentral defect.  

The February 2008 Annual Optometry examination found his visual acuity was 20/25+ in the right eye and 20/25 in the left eye.  

In February 2008 the VA annual optometry visit found his visual acuity was 20/25+ in the right eye and 20/25 in the left eye.  His visual field was full in both eyes.  

October 2008 VA optometry evaluation found his visual field in the right eye had "one spot loss superior."  Left eye visual field found "light inferior arcuate."  His visual acuity was 20/25 in both eyes.  

March 2009 VA optometry visit showed his visual acuity was 20/25-2 in both eyes.   

In August 2009 VA eye examination found his visual acuity was 20/25 in both eyes.  Visual fields showed "one spot loss superior" in the right eye and light inferior arcuate.  

The Veteran was examined as ordered by the Board in September 2009, to obtain results of Goldman visual field testing.  VA examination of the eyes in September 2009 revealed the Veteran reported symptoms such as redness, burning, stinging, dryness, and watering of the eyes.  He also had floaters.  

The examiner stated there was a visual field defect.  Visual Field testing was performed with Goldman Standard III E equivalent.  When compared with the Goldman fields in the Veteran's records from 1982, there was an apparent visual field deterioration.  

The meridians are reported below, including those illustrated as normal from 38 C.F.R. § 4.76a, Table III; the currently recorded Visual Fields; and the difference between the normal and remaining fields, listed as loss.  

Right Eye
			Normal	Remaining	Loss
Temporally		85		65		20
Down Temporally	85		38		47
Down			65		60		5
Down Nasally	50		43		7
Nasally		60		52		8
Up Nasally		55		37		18
Up			45		37		8
Up Temporally 	55		37		18


Left Eye

			Normal	Remaining	Loss
Temporally		85		55		30
Down Temporally	85		50		35
Down			65		56		9
Down Nasally	50		39		11
Nasally		60		45		15
Up Nasally		55		39		16
Up			45		39		6
Up Temporally 	55		41		14

His central visual acuity was not worse then 5/200.  There was no a difference of two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye.  

His corrected vision for the right eye was 20/30 at a distance in the right eye and 20/20 for near vision.  His corrected vision in the left eye was 20/30 at a distance and 20/20 for near vision.  

The Veteran was seen at VA for his regular optometry evaluation in January 2010.  His visual acuity was 20/25 in both eyes.  Testing of his visual field revealed a superior temporal defect in the right eye and a light inferior arcuate defect in the left eye.  

In May 2010 VA optometry evaluation found his visual acuity was 20/30 in the right eye and 20/25+2 in the left eye.  His visual field testing found superior temporal defect in the right eye and a light inferior arcuate defect in the left eye.  

November 2010 VA optometry examination revealed superior temporal defect in the right eye and a light inferior arcuate defect in the left eye.  

A December 2010 addendum indicates that his right eye (OD) visual field continues to be clear and manifest no repeatable losses.  Early in his management he manifested an inferior paracentral loss in the left eye (OS).  There had been no significant change since 2000.  His visual fields tended to fluctuate a good bit.  But were overall stable in his left eye.  

A February 2011 addendum indicated that further testing of the left eye found only two points across the entire field that were reduced.  

Analysis.  The Veteran's glaucoma is rated under the criteria in effect when he filed his claim in July 2002.  It provides that simple primary noncongestive glaucoma is rated based on impairment of visual acuity or field loss.  A minimum rating of 10 percent is assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2001-2008).  Currently the minimum 10 percent rating is assigned. 

Visual Acuity 

Visual acuity is rated based on the best distant vision obtainable after best correction.  38 C.F.R. § 4.75 (2001-2008).  

The only evidence of corrected distance vision is found in the November 2002 and recent September 2009 VA examination reports, which indicated his corrected distance vision was 20/40 in the right eye and 20/30 in the left eye in November 2002 and 20/30 in both eyes in September 2009.  The examiner did not find a correction difference of more than 4 diopters of spherical correction between the right and left eyes.  See 38 C.F.R. § 4.75.  A compensable rating for impairment of central visual acuity requires vision in both eyes worse than 20/40.  A compensable rating based on visual acuity is not for application.  

Field Loss

Measurement of field vision is based on charting the 16 meridians for each eye.  Charts were made as required.  Those charts were placed in the claims folder.  38 C.F.R. § 4.76.  Computation of the average concentric contraction of the visual fields as set out at 38 C.F.R. § 4.76a, and illustrated by Table III is set out above.  

The extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost are then added together to determine degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction of rating purposes.  See 38 C.F.R. § 4.76a.  

The only record of visual field testing which includes measurements of the extent of contraction of the visual field in each eye is found in the most recent VA examination ordered by the Board and conducted in September 2009.  

Goldman visual field testing in September 2009 at each principal meridian for the right eye revealed 65 degrees temporally, 38 degrees down temporally, 60 degrees down, 43 degree down nasally, 52 degrees nasally, 37 degrees up nasally, 37 degrees up, and 37 degrees up temporally.  This results in an average concentric contraction of 47 degrees with central visual acuity of 20/50.

The visual field at each principal meridian for the left eye was noted as 55 degrees temporally, 50 degrees down temporally, 56 degrees down, 39 degrees down nasally, 45 degrees nasally, 39 degrees up nasally, 39 degrees up, and 41 degrees up temporally.  This results in an average concentric contraction of 46 degrees with central visual acuity of 20/50.  

As discussed above, under Diagnostic Code 6080 in effect prior to December 2008, concentric contraction of the visual field to 60 degrees but not to 45 degrees warrants a 20 percent evaluation if bilateral, or is rated as 20/50.  The average concentric contraction of 46 degrees and 47 degrees when applied to the Rating for Impairment of Field Vision, under 38 C.F.R. § 4.84a, Diagnostic Code 6080 results in a 20 percent rating for bilateral involvement.  

A higher rating than 20 percent requires impairment to 45 degrees but not to 30 degrees.  The evidence supports the grant of a 20 percent rating, but no higher, for glaucoma based on impairment of field of vision to 47 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2001-2008).  


Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's glaucoma.  


ORDER

Service connection for anemia is denied.  

A 20 percent rating for glaucoma is granted, subject to regulations governing the award of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


